DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 10/3/2022 is acknowledged.
Claim 16 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/3/2022.
Claim Objections
Claim 1 is objected to because of the following informalities:
Comma should be added in “wherein in the first and second morphing sections the cross section of the flow paths morphs between first cross section and the second cross section” for clarity, so that reads --wherein in the first and second morphing sections, the cross section of the flow paths morphs between first cross section and the second cross section--.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 9 recites, “wherein the plurality of flow paths may comprise a plurality of outward flow paths and a plurality of return flow paths formed in the first side and second side of the layer respectively”. It is unclear if the limitation following the “may comprise” is required or not.
For examination purposes, the limitation following the “may comprise” is construed as required.
Claim 11 dependent from claim 9 is also rejected.
Claim 15 recites, “wherein the cross-sectional area or cross sectional shape of the plurality of flow paths in one or more layers of the heat exchanger can be different”. It is unclear if the limitation following the “can be” is required or not.
For examination purposes, the limitation following the “can be” is construed as required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-10 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dean (US PGPub No. 2014/0326432) in view of Pollard (US Patent No. 4,823,867) and Hoshino (US Patent No. 5,531,268).
Regarding claim 1, Dean (Figs. 3-14) discloses a layer (a layer with plates 710 and 720, manifolds 730 and 740, Fig. 7A) for a multilayer heat exchanger (Fig. 4D), the layer comprising:
a plurality of flow paths (785, Fig. 7B);
a first end section (at one end of the plates 710 and 720 in Fig. 7A) comprising a plurality of flow path inlets (inlet for first fluid stream 770, Fig. 7B);
a second end section (opposite end of the plates 710 and 720 in Fig. 7A) comprising a turnaround section;
a first morphing section (smooth transition region 735 at one end) fluidly connect to the first end section (Fig. 7A);
a second morphing section (smooth transition region 735 at the opposite end) fluidly connected to the second end section (see Fig. 11C); and
a central section (plates 710 and 720) positioned between and fluidly connected to the first and second morphing sections;
wherein the plurality of flow paths extend from the flow path inlets in the first end section to the flow path outlets at the first end section via the turnaround section at the second end section;
wherein in the first end section and the second end section the flow paths have a first cross section (rectangular cross-section, Fig. 9A);
wherein in the central section the flow paths have a second cross section (diamond cross section, see Fig. 10); and
wherein in the first and second morphing sections, the cross section of the flow paths morphs between first cross section and the second cross section (the transition region 735 changes the cross-section from rectangular to diamond shape as shown in 9A to 9D).
Dean fails to disclose a first end section comprising a plurality flow path outlets;
 	a second end section comprising a turnaround section; and
wherein the plurality of flow paths extend from the flow path inlets in the first end section to the flow path outlets at the first end section via the turnaround section at the second end section.
Pollard (Fig. 21) discloses a first end section (top side of heat exchanger 121) comprising a plurality flow path outlets (outlet for flow P);
a second end section (bottom side of heat exchanger 121) comprising a turnaround section (the bottom side has a turnaround for flow P); and
wherein the plurality of flow paths (flow P in heat exchanger 121) extend from the flow path inlets (at top side of heat exchanger 121) in the first end section to the flow path outlets at the first end section (at top side of heat exchanger 121) via the turnaround section at the second end section (via the turnaround at bottom side of the heat exchanger 121).
Hoshino also teaches that the U-shaped (or heat exchanger with a turnaround section) flow allows the heat exchange medium flow into and out of the same side end of the heat exchanger (col. 5, lines 59-67).
As a result, the heat exchanger in Dean may be modified to provide two pass flow in each of the layer in Fig. 7A of Dean. The modification may include an inlet and outlet in the manifolds 730 and 740 for the first fluid stream, and a separation plate between the inlet and outlet flows (see the plate in dotted outline between the inlet and outlet of the flow P in Fig. 21 of Pollard), and closing the opening at the opposite end to enable the turnaround flow.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a first end section comprising a plurality flow path outlets; a second end section comprising a turnaround section; and wherein the plurality of flow paths extend from the flow path inlets in the first end section to the flow path outlets at the first end section via the turnaround section at the second end section in Dean as taught by Pollard in order to provide a heat exchange fluid flow into and out of the same side end of the heat exchanger.
Regarding claim 2, Dean as modified further discloses wherein the first cross section allows for the first and second end sections to fit within an area of a first, relatively small, depth (see a distance between two adjacent dotted lines in Fig. 10, the two adjacent dotted lines represents the rectangular channel of the manifolds), compared to the second cross section which results in the central section extending across a second, larger depth (the second cross-section has a lager vertical distance between their apexes).
Regarding claim 3, Dean as modified further discloses wherein the second cross section is arranged such that the flow paths thereof will be interleaved with flow paths of an adjacent layer (see the X and O flows in Fig. 10).
Regarding claim 4, Dean as modified further discloses wherein the first cross section is rectangular and the second cross section is a diamond shape (see the cross-section in manifolds 730 and 710 is rectangular Fig. 7A, and channels in plates 710 and 720 are diamond shaped, Figs. 10).
Regarding claim 6, Dean as modified further discloses wherein the cross section of the morphing section is an irregular hexagonal shape (see the white portion without gray shades in the X channels in Fig. 10 has an irregular hexagonal shape).
Regarding claim 7, Dean as modified further discloses wherein the flow paths have a constant cross-sectional area along their length (see Fig. 11C, the flow paths are straight on the central section).
Regarding claim 8, Dean as modified further discloses wherein the layer of the heat exchanger is separated into a first side and a second side by a separating wall extending in a longitudinal direction of the layer (the modified Dean has a U shaped flow in the heat exchanger layer. Hence the X shaped wall between the opposite fluid flow direction is the separating wall extending parallel to the direction of the flow).
Regarding claim 9, Dean as modified further discloses wherein the plurality of flow paths may comprise a plurality of outward flow paths (the X flow paths nearest to the left side with respected to orientation of Fig. 10) and a plurality of return flow paths (the X flow paths nearest to the right side with respected to orientation of Fig. 10) formed in the first side and second side of the layer respectively.
Regarding claim 10, Dean as modified further discloses wherein the turnaround section is directly and fluidly connected to all the flow paths within the layer (the modified Dean has the turnaround section directly and fluidly connected to all the flow paths of the layer to return the fluid to the other side, see Fig. 14A for reference).
Regarding claim 12, Dean as modified further discloses wherein one or more enclosed flow paths adjacent to the separating wall which do not extend into the turnaround section (the flow paths adjacent to the X shaped wall is provide within the plates 710 and 720 and do not extend into the turnaround in manifold on the other side).
Regarding claim 13, Dean as modified further discloses a heat exchanger comprising: two or more of the layers as defined in claim 1 (see two layers of each having two plates in Fig. 10).
Regarding claim 14, Dean as modified further discloses wherein each of two or more layers is rotated by 180 degrees with respect to an adjacent layer (see Figs. 14A for one layer and Fig. 14B for latter layers stacked).
Regarding claim 15, Dean as modified further discloses wherein the cross-sectional area or cross sectional shape of the plurality of flow paths in one or more layers of the heat exchanger can be different (the rectangular shape in one layer has different shape with the diamond shape in another layer).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dean (US PGPub No. 2014/0326432), Pollard (US Patent No. 4,823,867) and Hoshino (US Patent No. 5,531,268) as applied to claim 1 above, and further in view of Brunn (US Patent No. 7,285,153).
Regarding claim 5, Dean as modified further discloses wherein the first cross section is rectangular (the cross-section in manifolds 730 and 710 is rectangular, Fig. 7A).
Dean as modified fails to disclose the second cross section is hexagonal.
Brunn the second cross section is hexagonal (col. 10, lines 22-24).
Therefore, the channels in the plates 710 and 720 can be modified into a hexagonal shape as taught by Brunn.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the second cross section is hexagonal in Dean as taught by Brunn. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dean (US PGPub No. 2014/0326432), Pollard (US Patent No. 4,823,867) and Hoshino (US Patent No. 5,531,268) as applied to claim 1 above, and further in view of Steeb (GB 2116687 A) .
Regarding claim 11, Dean as modified fails to disclose wherein vanes extend from the plurality of outward flow paths into the turnaround section.
Steeb discloses wherein vanes (ribs 19) extend from the plurality of outward flow paths into the turnaround section (the ribs 19 extend from the outer flow paths 32 closest to side 14 into the U-shaped portion at top, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the second wherein vanes extend from the plurality of outward flow paths into the turnaround section in Dean as taught by Steeb in order to smoothly direct the returning fluid to the second pass in the heat exchanger.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763                                                                                                                                                                                                        
/F.K.L/Examiner, Art Unit 3763